Citation Nr: 1418499	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES


1.  Entitlement to an effective date prior to April 27, 2006 for the grant of service connection for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 4, 2011, and 70 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota dated in June 2010 and July 2011.  The June 2010 rating decision confirmed and continued a disability evaluation of 30 percent for PTSD.  The July 2011 rating decision granted service connection for a right knee disability and assigned an initial 10 percent disability rating effective April 27, 2006, with a temporary 100 percent evaluation from November 1, 2009 to March 31, 2010.  The July 2011 decision denied entitlement to a TDIU, denied an earlier effective date for the right knee disability, and granted an increased rating of 70 percent for PTSD, effective April 4, 2011.

By way of background, in a June 2008 rating decision, the RO confirmed and continued a 30 percent evaluation for PTSD.  Within one year of this determination, the Veteran did not express disagreement with the disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the June 2008 rating action became final.  In June 2010, the RO confirmed and continued a 30 percent evaluation for PTSD.  In April 2011, within one year of this determination, relevant new and material medical evidence, including VA treatment records dated January 2011 through April 2011, were constructively received prior to the expiration of the appellate period.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus the June 2010 rating decision did not become final and is the proper action on appeal.  38 C.F.R. § 3.156(b).

In his substantive appeal the Veteran requested a Board video-conference hearing.  Such hearing was scheduled for June 2013; however in May 2013 the Veteran requested that it be cancelled.  As such, the hearing request is deemed withdrawn.

Subsequent to the most recent readjudication, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to a TDIU prior to November 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right knee disability was received on April 27, 2006, more than one year after separation from service.

2.  Prior to November 1, 2009, the preponderance of the evidence shows that the Veteran's degenerative joint disease (DJD) of the right knee was productive of painful motion with flexion limited to no more than 110 degrees and extension limited to no more than 5 degrees; without evidence of ankylosis, instability, subluxation, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; or impairment of tibia or fibula. 

3.  The Veteran underwent a prosthetic partial replacement of the right knee joint on November 19, 2009.

4.  Since November 19, 2009, the Veteran's DJD of the right knee, status post prosthetic partial replacement has been productive of no more than intermediate degrees of residual weakness, pain, or limitation of motion, without evidence of ankylosis, extension limited to more than 20 degrees, or impairment of tibia or fibula.

5.  Prior to April 4, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: nightmares, irritability, anger, sleep impairment, intrusive memories, avoidance, hypervigilance, excessive startle response, some recent memory impairment, disturbances of motivation and mood, isolation from crowds, and anxiety; however, the preponderance of the evidence shows that the disability was not productive of occupational and social impairment with deficiencies in most areas.

6.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's PTSD is not productive of total occupational or social impairment.

7.  The evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, effective November 19, 2010.

8.  From November 1, 2009 to November 18, 2010, the Veteran's service-connected right knee disability was evaluated 100 percent disabling, and his service-connected PTSD and tinnitus disabilities yielded an independent combined rating of 60 percent, separate and distinct from the right knee disability and involving different anatomical segments or bodily systems.


CONCLUSIONS OF LAW

1.  An effective date prior to April 27, 2006, for the grant of service connection for a right knee disability is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 (2013).

2.  Prior to November 1, 2009, the criteria for a rating in excess of 10 percent for DJD of the right knee are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2013).

3.  From November 1, 2009 to November 18, 2010, the criteria for a temporary rating of 100 percent for prosthetic partial replacement of the right knee joint are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2013).

4.  Effective November 19, 2010, the criteria for a rating of 30 percent for prosthetic partial replacement of the right knee joint are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2013).

5.  From November 17, 2009, to April 3, 2011, the criteria for a 50 percent evaluation for PTSD were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

6.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

7.  Effective November 19, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

8.  The criteria for special monthly compensation at the housebound rate, effective November 1, 2009 to November 18, 2010, have been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As to the issue of an earlier effective date for a right knee disability, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In this decision, the Board grants entitlement to a TDIU effective the date the schedular critera under 38 C.F.R. § 4.16(a) are met; the matter is remanded for the period prior to that date.  As such, no discussion of VA's duty to notify and assist is necessary with respect to that issue.  

As to the issue of a higher rating for the right knee disability, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the issue of a higher rating for PTSD, the notice requirements were accomplished in the December 2009 letter that was provided before the decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim and to establish a disability rating or effective date for the disability, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran's VA and private outpatient treatment records have been associated with the claims file.  He was afforded VA examinations of the right knee in March 2007, January 2011, and June 2011, as well as VA PTSD examinations in December 2009 and June 2011.  Additionally, an Individual Unemployability Assessment (IUA) was completed by a private vocational consultant in May 2013.  The resulting reports are adequate because the examiners discussed his medical history, described his disabilities and symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported, nor does the record show, that his right knee or PTSD has worsened in severity since the most recent June 2011 examinations.  As such, new examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Earlier Effective Date for a Right Knee Disability

The Veteran maintains that an effective date prior to April 27, 2006, is warranted for the grant of service connection for a right knee disability.  A July 2011 rating decision granted direct service connection, effective April 27, 2006, for current DJD of the right knee (status post hemiarthroplasty) because it was found to be related to an in-service shrapnel wound.  

Under the law, the effective date for a grant of service connection disability benefits on the basis of an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Disability compensation under direct service connection may alternately be effective the day following separation from active service if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).

Here, the claim was received on April 27, 2006, more than one year after the Veteran's September 1967 separation from service.  As such, the RO assigned the earliest possible effective date for its grant of the claim.  Accordingly, there is no entitlement under the law to the benefit sought and this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994).

III.  Higher Rating Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

A.  Right knee disability 

The Veteran's prosthetic partial replacement of the right knee joint is currently rated 10 percent disabling, effective April 27, 2004 (with a 100 percent temporary rating from November 1, 2009 to March 31, 2010 for knee surgery).  He contends that that for the entire appeal period his symptoms have been more severe than the currently assigned rating and that he is entitled to a higher rating.

Diagnostic Code 5003 essentially establishes three methods of evaluating degenerative arthritis that is established by X-rays:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  38 C.F.R. § 4.71a.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate DC for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis that is established by X-ray is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Prior to November 1, 2009

The Veteran's right knee is currently rated 10 percent disabling prior to November 1, 2009.  This period contemplates the disability of DJD, before the knee replacement surgery.  The Board finds that he does not meet the criteria for a higher rating during this time period.

DJD of the knee is rated under DCs 5256 through 5263.  Under these knee codes, in order to warrant a rating in excess of 10 percent, the evidence must show either: ankylosis (DC 5256); more than slight recurrent subluxation or lateral instability (DC 5257); dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (DC 5258); flexion limited to 30 degrees or less (DC 5260); extension limited to 15 degrees or more (DC 5261); or impairment of the tibia and fibula (DC 5262).  DC 5259 (symptomatic removal of semilunar cartilage) and DC 5263 (genu recurvatum) do not provide for ratings in excess of 10 percent.

Private treatment records dated October 2004 show swelling, stiffness, and constant pain of the right knee.  The Veteran stated that sometimes he could hardly walk due to pain, but he did exercise five times per week by loading and unloading his truck and walking around parking lots.  The objective range of motion testing of the right knee was negative, without effusion or tenderness.  The Veteran did not report any instability or locking.

The March 2007 VA examiner observed mild edema and limping but no significant effusion.  The Veteran reported pain and functional limitation but denied locking or "true collapsing."  The pain was aggravated by standing, walking, and prolonged sitting.  He had to sell his semi truck because his right knee condition prevented long haul driving.  Objective testing measured flexion limited to 110 degrees and extension limited to 5 degrees without any additional functional limitation, pain, weakness, incoordination, or fatigability upon repetition.  The examiner observed negative laxity and diagnosed moderate osteoarthritis.

At a September 2007 Board hearing related to a separate issue, the Veteran testified to swelling and stiffness in the right knee.

Thus, the preponderance of the medical and lay evidence prior to November 1, 2009, does not show: ankylosis; any subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; flexion limited to 30 degrees or less; extension limited to 15 degrees or more; or impairment of the tibia and fibula.  

Therefore, the preponderance of the evidence shows that the Veteran is entitled to neither a rating in excess of 10 percent, nor any additional separate ratings, prior to November 1, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

November 1, 2009 to November 18, 2010

On November 19, 2009, the Veteran underwent prosthetic partial replacement of the right knee joint.  Prosthetic replacement of the knee joint is rated under DC 5055.  Under that DC, a 100 percent rating is warranted for one year following prosthetic replacement of the knee joint.  The RO granted a temporary 100 percent evaluation effective November 1, 2009 and the Board may not disturb that award.  Thus, the Board finds that the Veteran is entitled to a 100 percent disability evaluation from November 1, 2009, to November 18, 2010 (one year after his surgery).

Since November 19, 2010

Under DC 5055, subsequent to the 100 percent rating granted for one year following implantation of the prosthesis, a 30 percent evaluation is the minimum evaluation available and intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5261, or 5262, which respectively pertain to ankylosis, limitation of extension, and impairment of the tibia and fibula.

The Board finds that the Veteran is entitled to the minimum schedular rating of 30 percent under DC 5055, effective November 19, 2010 (subsequent to the 100 percent rating granted for one year following implantation of the prosthesis).

Conversely, the Board does not find that a rating in excess of 30 percent is warranted during this period.  Under DC 5055, a 60 percent rating is available for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 5055 (2013).  However, the Veteran's partial right knee replacement has not produced severe painful motion or weakness in the affected extremity.  The January 2011 VA examiner measured flexion limited to 110 degrees and extension limited to 5 degrees.  He observed effusion, mild edema, and a mild limp.  The Veteran reported pain and use of a cane and wrap for the right knee.  The June 2011 VA examiner measured flexion limited to 120 degrees and normal extension.  He observed effusion, slight limp but normal gait, and mild valgus laxity consistent with the replacement.  The Veteran reported intermittent swelling and stiffness but he could walk two miles.  Neither examination showed any additional functional limitation, pain, or weakness upon repetition.  Rating these levels of residual weakness, pain and limitation of motion due to pain by analogy under DCs 5256, 5260, 5261, and 5261 would result in noncompensable ratings.  Therefore the Board does not find that the disability rises to the level of "severe painful motion or weakness."  

The Board has considered whether a higher rating is available under any other knee DCs.  Ratings in excess of 30 percent are only available for ankylosis, extension limited to more than 20 degrees, or impairment of tibia or fibula.  There is no evidence of ankylosis or impairment of tibia or fibula and extension has been shown to be limited to no more than 5 degrees.  Thus, a higher rating is not available under these DCs.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  

B.  PTSD

The Veteran's PTSD is rated 30 percent disabling prior to April 4, 2011, and 70 percent disabling thereafter.  As discussed in the Introduction, a June 2008 final rating decision confirmed and continued a 30 percent evaluation for PTSD.  On November 17, 2009, VA received a claim for increased rating for PTSD that resulted in the June 2010 rating decision currently on appeal.  Thus, the appeal period before the Board begins on November 17, 2009.  The Board has considered evidence dated up to one year prior to the start of the appeal period.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In addition to his anxiety disorder, VA treatment records and examination reports show the Veteran has an Axis I diagnosis of depressive disorder, not otherwise specified.  The Court has held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, no examiner has separated the effects of the PTSD from the depressive disorder.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected PTSD.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2013).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Following a review of the relevant evidence of record, the Board finds that prior to April 4, 2011, the criteria for a higher rating of 50 percent were met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: nightmares, irritability, anger, sleep impairment, intrusive memories, avoidance, hypervigilance, excessive startle response, some recent memory impairment, disturbances of motivation and mood, isolation from crowds, and anxiety.  

Conversely, the Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 50 percent during this period, as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.  In this regard, there is no evidence of suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  On the contrary, VA examination reports and treatment notes show normal speech; and thought content free of obsessive thoughts and paranoid ideas.  His hygiene was appropriate and within normal limits; and he had good insight and judgment.  The Veteran consistently denied suicidal ideation.  A September 2009 VA treatment record showed that he liked taking care of his grandchildren and received good support from his spouse.

During this period, the Veteran experienced disturbances of mood and motivation.  The December 2009 VA examination report showed cognitive and vegetative signs of depression, including crying spells.  A January 2011 VA treatment record noted some anxiety and dysphoria.  However, there is no indication that his depression and anxiety during this period were so severe as to be near-continuous or to affect his ability to function independently, appropriately, and effectively.  

As to other symptoms indicative of a higher rating, while the Veteran consistently showed irritability affecting his relationships, he denied ever being violent.  Therefore, the Board finds that the evidence does not show the sufficient impaired impulse control (such as unprovoked irritability with periods of violence) sufficient to warrant a 70 percent disability rating during this period.  

The Board further finds that at no point during the entire appeal period have the Veteran's symptoms more nearly approximated a rating of 100 percent, as they have not been of such a severity or frequency to result total occupational and social impairment.  In this regard, there is no evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  On the contrary, VA examination reports and treatment notes show normal, relevant, coherent, and goal-directed thinking; thought content free of hallucinations and delusions; cooperative and reasonable behavior; absence of violence; and consistent denial of homicidal and suicidal ideation.  His hygiene was appropriate and within normal limits and he was oriented times three.  

With regard to memory, in September 2009 he had impaired recent memory but at the December 2009 VA examination he had good memory and concentration.  A January 2011 VA treatment record shows intact memory.  Thus, there is no evidence of memory impairment, such as memory loss for own occupation, or own name, that results in total occupational and social impairment.

In this decision, the Board is granting entitlement to a TDIU.  However, as discussed below, the Veteran's inability to secure or follow a substantially gainful occupation is the result of the aggregate impact of his service-connected disabilities.  The evidence shows that while his PTSD contributes to his occupational impairment, it is not solely responsible.  Rather, his right knee disability is the primary reason for his occupational impairment.  Therefore, his PTSD symptoms alone do not warrant a 100 percent rating for total occupational impairment.  

The Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, nightmares, hypervigilance, avoidance, and exaggerated startle response.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

Finally, the GAF scores are not consistent with a rating in excess of 50 percent prior to April 4, 2011, or a rating of 100 percent at any point.  The Veteran's GAF scores are consistent with the type of moderate impairment contemplated by a 50 percent rating.  In September 2009 a VA social worker assigned a GAF of 51-60.  The December 2009 VA examiner assigned a GAF of 55 and characterized his impairment as moderate.  A January 2011 VA psychiatrist assigned a GAF of 60 for chronic PTSD and prescribed medication.  One month later, in February 2011, the same psychiatrist assigned a GAF of 70 following improvement of symptoms.  The June 2011 VA examiner found mild to moderate impairment and assigned a GAF of 55, but noted that without medication his GAF would be closer to 50.  

Thus, throughout the entire appeal period, the preponderance of the GAF scores, medical evidence, and lay evidence does not show the type of severe impairment that would warrant a rating in excess of 50 percent prior to April 4, 2011, or a rating of 100 percent at any point.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

C.  Other considerations

Due consideration has been given to Hart and Francisco and staged ratings have been assigned accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disabilities (with the exception of the entitlement to a TDIU prior to November 1, 2009, as discussed in the REMAND section).  The Veteran's right knee disability is characterized by painful motion with flexion limited to no more than 110 degrees and extension limited to no more than 5 degrees; without ankylosis, more than slight instability or subluxation, frequent episodes of locking and effusion into the joint, or impairment of tibia or fibula, and with no more than intermediate degrees of residual weakness, pain, or limitation of motion in the affected extremity.  His PTSD is characterized by reduced reliability and productivity due to such symptoms as: nightmares, irritability, anger, sleep impairment, intrusive memories, avoidance, hypervigilance, excessive startle response, some recent memory impairment, disturbances of motivation and mood, isolation from crowds, and anxiety.  These manifestations are contemplated in the applicable rating criteria.  The Board has also considered painful limitation of motion under DeLuca and symptoms of nightmares, intrusive memories, avoidance, hypervigilance, and exaggerated startle response that are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of right knee and PTSD symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted (with the exception of entitlement to a TDIU prior to November 1, 2009, discussed in the REMAND section).

IV.  TDIU

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

During the appeal period, service connection was in effect for tinnitus, rated 10 percent disabling; right knee scar, rated 0 percent disabling; PTSD, rated 50 percent disabling prior to April 4, 2011, and 70 percent disabling thereafter; and right knee disability, rated 10 percent disabling prior to November 1, 2009, 100 percent disabling from November 1, 2009 to November 18, 2010, and 30 percent disabling thereafter.  Therefore, for the entire appeal period the Veteran has had two or more service-connected disabilities with at least one ratable at 40 percent or more.

Prior to November 1, 2009, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was 60 percent and therefore does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, there is evidence suggesting that he was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities during this time; therefore entitlement to a TDIU prior to November 1, 2009, is discussed in the REMAND section below.  

From November 1, 2009 to November 18, 2010, the Veteran's right knee disability was assigned a 100 percent total schedular rating.  This period is discussed in the Special Monthly Compensation section, below.

Since November 19, 2010, the Veteran's combined rating has been at least 70 percent and therefore his disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a).  In the May 2013 IUA, a private vocational consultant opined that the Veteran stopped working "in December 2004 as a direct result of primarily his right knee issue (with his underlying PTSD about to take a more active role in his disability)."  After a thorough interview and report containing analysis and rationale, the consultant further opined that "as soon as [the Veteran's] right knee disability led to his inability to work, his underlying PTSD 'kicked in' and exacerbated and further solidified his total unemployability."

The June 2011 VA examiner opined that the Veteran "would have a great deal of difficulty going back to truck driving due to the stress on the knees" but, "[g]iven reasonable accommodation, he is able to do sedentary work."  The May 2013 vocational consultant disagreed with this opinion, because the medical evidence shows that the Veteran's right knee pain, swelling, and stiffness are aggravated by sitting for extended periods of time.  

The Board finds the opinion of the vocational consultant to be more probative than that of the VA examiner on this issue.  Significantly, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, after his military service, the Veteran worked as a gold miner, rancher, farmer, and truck driver.  He has a high school education and a three-year farm management vocational certificate.  The medical and lay evidence makes it clear that he is no longer able to drive trucks, farm, or ranch his property due to his knee limitations.  He has had to lease part of his property to others for grazing and crop growing.

The vocational consultant took into account the individual Veteran's education, training, and work history, his PTSD symptoms, and his inability to sit for long periods of time due to his right knee symptoms.  The VA examiner did not discuss all of these factors in his opinion.  Therefore, the Board finds that the opinion of the vocational consultant outweighs that of the VA examiner.  Accordingly, the Board finds that, a TDIU is warranted effective November 19, 2010.



V.  Special Monthly Compensation (SMC)

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Here, from November 1, 2009 to November 18, 2010 the Veteran's right knee disability was assigned a single 100 percent total schedular rating.  Because the Veteran had a single service-connected disability rated as total, and additional service-connected disabilities (i.e. PTSD and tinnitus) that independently yielded a combined rating of 60 percent, the criteria for SMC at the housebound rate were met as of November 1, 2009.  Thus, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted from November 1, 2009 to November 18, 2010 (after which date the single service-connected disability rated as 100 percent ceased to exist).


ORDER

An effective date prior to April 27, 2006, for the grant of service connection for a right knee disability is denied.

Prior to November 1, 2009, a rating in excess of 10 percent for DJD of the right knee is denied.

Subject to the law and regulations governing payment of VA monetary benefits, from November 1, 2009 to November 18, 2010, a 100 percent rating for prosthetic partial replacement of the right knee joint is granted.

Subject to the law and regulations governing payment of VA monetary benefits, effective November 19, 2010, a 30 percent rating for DJD of the right knee, status post prosthetic partial replacement, is granted.

Subject to the law and regulations governing payment of VA monetary benefits, from November 17, 2009 to April 3, 2011, a 50 percent rating for PTSD is granted.

A rating in excess of 70 percent for PTSD is denied.

Subject to the law and regulations governing payment of VA monetary benefits, a total disability rating based on individual unemployability is granted, effective November 19, 2010.

Subject to the law and regulations governing payment of VA monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective November 1, 2009 to November 18, 2010.


REMAND

Prior to November 1, 2009, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was 60 percent and therefore the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) were not met.  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, in the May 2013 IUA, a private vocational consultant opined that the Veteran stopped working "in December 2004 as a direct result of primarily his right knee issue (with his underlying PTSD about to take a more active role in his disability)."  Therefore, there is evidence of unemployability due to service-connected right knee disability and PTSD prior to November 1, 2009.  However, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b) TDIU consideration."  Id.  Here, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of entitlement to a TDIU prior to November 1, 2009, under 38 C.F.R. § 4.16(b).

2.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


